UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 07-6154



JUAN P. MCLENDON,

                                               Plaintiff - Appellant,

          versus


UNITED STATES OF AMERICA,

                                                Defendant - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.   Jackson L. Kiser, Senior
District Judge. (7:06-cv-00655-jlk)


Submitted:   April 19, 2007                 Decided:   April 25, 2007


Before NIEMEYER, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Juan P. McLendon, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Juan P. McLendon appeals the district court’s orders

denying relief on his action filed under the Federal Torts Claims

Act and denying his motion to amend the complaint.         We have

reviewed the record and find no reversible error.   Accordingly, we

affirm for the reasons stated by the district court.   McLendon v.

United States, No. 7:06-cv-00655-jlk (W.D. Va. Dec. 14, 2006;

Jan. 11, 2007).   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                          AFFIRMED




                               - 2 -